DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to the amendments filed on 04/12/2021. The proposed amendments to the drawing is accepted. The proposed amendments to the claim objections are accepted.
The 35 U.S.C. 112 rejections are withdrawn in response to the amendments. 

Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered and persuasive, but are moot in light of the new reference.  
Applicant argues (pg. 13) that edge detection is not the same as segmentation, as segmentation requires the characterization of the images into blocks of pixels having the same (or similar) characteristics. The Examiner has relied on the Zhang reference to teach the segmentation operation on image data (Zhang [0104] a segmentation-based method is used, where the processes requires subdividing and analyzing the image to select a clear path; [0077] the process can filter and identify 
Applicant argues (pg. 14) that the Ishikawa reference does not teach determining the coordinates of the predicted path in the 3D model based on the predicted path determined from the 2D model. The Examiner has relied on the Zhang reference to teach such limitations (Zhang [0062] the interest points (such as pixels) are examined in the monitored images, where each image is matched to corresponding points in sequential images of the field of view of the vehicle when the vehicle is in motion. Matching includes locating corresponding points, and a filter is applied to match the corresponding points for 3D position identification. Analyzing movement of the interest points can yield 3D coordinates of the interest points, which can be used to map object positions in front of the vehicle and determine a clear path). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 17, 28, 42-44, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S Patent No. 9,836,051; hereinafter “Ishikawa”) in view of Zhang (U.S Patent Publication No. 2010/0097456). 

Regarding claim 1, Ishikawa teaches a control system for a vehicle, the system comprising a processing means configured to (Ishikawa [col. 3 lines 18-28]; the ECU functions as a vehicle control device and is connected to image capturing cameras and a laser scanner): 
receive, from terrain data capture means configured to capture data in respect of terrain ahead of the vehicle by means of one or more sensors, terrain information indicative of the topography of an area extending ahead of the vehicle, wherein the terrain information comprises data defining at least one two-dimensional (2D) image of the terrain ahead of the vehicle (Ishikawa [col. 3 lines 59-63]; forward and reward image capturing cameras captures an image of a scene around the vehicle); 
identify in the image data either or both edges and/or a centreline of a predicted path of the vehicle (Ishikawa [col. 3 line 67- col. 4 lines 1-5]; image processing on the image signal through edge detection, wherein segmentation operation is used to identify at least 2D image, and locate the edges/centerline of a predicted path); 
calculate three-dimensional (3D) data in respect of the terrain ahead of the vehicle based on the terrain information (Ishikawa [col.4 lines 17-27]; the laser scanner detects 3D data of the terrain. The laser scanner uses point group, synonymous to point cloud, which is a set of data points in space and represent a 3D shape or object); and 
control the direction of travel of the vehicle based at least in part on the 3D predicted path (Ishikawa [col. 4 lines 6-8]; the vehicle travels along the predicted path via power steering system such that the vehicle travels along the white lines detected from the recognition data on a laser point group, in which point group represents 3D data points). 

However, in the same field of endeavor, Zhang does teach performing a segmentation operation on image data defining said at least one 2D image (Zhang [0104] a segmentation-based method is used, where the processes requires subdividing and analyzing the image to select a clear path; [0077] the process can filter and identify pixels representing edges or transitions in the visual data, which is applied to indicate a clear path of travel); and 
determining the 3D coordinates of either or both the lateral edges and/or the centreline of the predicted path of the vehicle by reference to the 3D data, based on the coordinates of either or both the edges and/or centreline of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle (Zhang [0062] the interest points (such as pixels) are examined in the monitored images, where each image is matched to corresponding points in sequential images of the field of view of the vehicle when the vehicle is in motion. Matching includes locating corresponding points, and a filter is applied to match the corresponding points for 3D position identification. Analyzing movement of the interest points can yield 3D coordinates of the interest points, which can be used to map object positions in front of the vehicle and determine a clear path; [0063] the interest point extraction based on images can identify and locate edges, or pixels indicating a transition in the visual data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa’s control system of capturing terrain data to predict the path by using segmentation operation and determining the coordinates of the identified edges, as taught by Zhang, for the purpose of accurately perceiving and navigating a clear path (Zhang [0005]).

Claims 2, 43, and 44 are rejected under the same rationale as claim 1. 

Regarding claim 3, the combination of Ishikawa and Zhang teaches a system according to claim 1, wherein the 3D data is a point cloud dataset (Ishikawa [col.4 lines 27-36]; point group extracts spatial feature points from the laser point group input – the WO publication of this patent uses the translation “point cloud”, wherein the vehicle position confidence level is based on the density of point cloud/point group. When the density of the laser point cloud/point group is high, the space characteristic points are continuous (Ishikawa [col. 8 lines 22-31])).

Regarding claim 4, the combination of Ishikawa and Zhang teaches a system according to claim 1, wherein the processing means is further configured to determine a centreline of the predicted path defined by the lateral edges thereof and a lateral location of the vehicle with respect to the predicted path centreline, the system being configured to control the direction of travel of the vehicle based on the predicted path centreline and lateral vehicle location relative to the predicted path centreline (Ishikawa [col. 7 lines 47-56], [col. 4 lines 64-67, col. 5 lines 1-6], [col. 13 lines 27-37]; space characteristic points are extracted from the laser point group input to specify the vehicle position with respect to static features such as guardrails and median strips. The coordinate position of the vehicle on the road is specified using the GPS. The CPU can determine the side space between the boundaries of the road, in order to change lanes with respect to the center line. The term centreline does not have an explicit definition in the specification, and the examiner has interpret it to be the center of the path the vehicle is driving on as taught in the reference). 

claim 5, the combination of Ishikawa and Zhang teaches a system according to claim 1, wherein the processing means is further configured to control the direction of travel of the vehicle to maintain the vehicle within the lateral edges of the predicted path (Ishikawa [col. 4 lines 6-17]; the CPU detects the white lines through the image recognition data and controls the electric power steering system, such that the vehicle travels along the white lines).  

	Regarding claim 17,  the combination of Ishikawa and Zhang teaches a system according to claim 1 wherein the processing means being configured to perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges of a predicted path of the vehicle comprises the processing means being configured to either receive from a user or determine automatically an indication of a location in the image of at least one path region being a region of the image that is considered to be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of the at least one path region in determining edges of a predicted path (Ishikawa [col. 7 lines 39-47]; segmentation operation is used to identify at least 2D image, and locate the edges/centerline of a predicted path. The “vehicle position specifying method” stores various methods for specifying the vehicle position and recognize images that indicate boundary of the travel lane through edge detection).  

	Regarding claim 28, the combination of Ishikawa and Zhang teaches a system according to any claim 1 wherein the processing means is further configured to calculate a curvature of the 3D predicted path (Ishikawa [col. 5 lines 42-50, 61-65]; stores data on the travel path based on captured images, wherein the collected data includes the radius of the curvature of the road, the predicted path being the lane detected from the image sensors).

	Regarding claim 42, the combination of Ishikawa and Zhang teaches a vehicle comprising a system according to claim 1 (Ishikawa Figure 1, [col.3 lines 1-3]).  

	Regarding claim 54, Ishikawa teaches a computer program product executable on a processor so as to implement the method of claim 43 (Ishikawa [col.3 lines 29-39]; ECU includes a processor and a storage media to execute instructions based on input signals). 


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang, further in view of MAEDA et al. (U.S Patent Publication 2017/0039855; hereinafter “Maeda”).

Regarding claim 6, the combination of Ishikawa and Zhang teaches the system according to claim 4. Yet, the combination of Ishikawa and Zhang does not teach wherein the processing means is further to control the direction of travel of the vehicle to maintain a substantially constant lateral distance of the vehicle centreline from either or both the predicted path centreline and the lateral edge of the predicted path.  
However, in the same field of endeavor, Maeda does teach wherein the processing means is further to control the direction of travel of the vehicle to maintain a substantially constant lateral distance of the vehicle centreline from either or both the predicted path centreline and the lateral edge of the predicted path (Maeda [0039] lines 1-8, [0053] lines 1-4; sensors recognize relative distance and communicate between a road and a vehicle and between vehicles. The vehicle also maintains the steering angle according to the scheduled travelling path. The vehicle is able to maintain a substantially 
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system for determining the centreline of the predicted path by providing distance recognition and steering to stay within the scheduled path, as taught by Maeda, for the purpose of collision prediction in order to raise convenience and a sense of security for an occupant (Maeda [0008]).

Regarding claim 9, the combination of Ishikawa and Zhang teaches the system according to claim 1, wherein the processing means is further configured to generate a vehicle path line that is substantially coincident with or parallel to the predicted path centreline (Ishikawa [col. 4 lines 6-10] outputs image recognition data on the white lines and controls the engine such that the vehicle travels along the white lines. Staying within the boundaries of the road is substantially coincident with the predicted path). Yet, the combination of Ishikawa and Zhang does not teach the system being configured to set a steering angle of the vehicle to an angle corresponding to the angle of a tangent to the vehicle path line at a predetermined tangent location along the vehicle path line.  
However, in the same field of endeavor, Maeda teaches the system being configured to set a steering angle of the vehicle to an angle corresponding to the angle of a tangent to the vehicle path line at a predetermined tangent location along the vehicle path line (Maeda [0046] lines 1-10; controls the steering angle for automatic driving based on input from the vehicle drive control apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system for generating a vehicle path line that is substantially coincident with the predicted path by providing a steering control . 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang, further in view of Chang et al. (U.S Patent Publication 2016/0104289; hereinafter “Chang”).

Regarding claim 12, the combination of Ishikawa and Zhang teaches the system according to claim 1. Yet, the combination of Ishikawa and Zhang does not teach wherein the data defining at least one 2D image of the terrain ahead of the vehicle comprises terrain colour information, and the processing means is further configured to, prior to performing the segmentation operation, generate a colour and texture descriptor comprising colour information and texture information in respect of each pixel of the image, with the exception of the pixels defining the border of each image.  
However, in the same field of endeavor, Chang teaches wherein the data defining at least one 2D image of the terrain ahead of the vehicle comprises terrain colour information, and the processing means is further configured to, prior to performing the segmentation operation, generate a colour and texture descriptor comprising colour information and texture information in respect of each pixel of the image, with the exception of the pixels defining the border of each image (Chang [0022] lines 8-15; identify between dirt covered portion and gravel covered portion based on different colors of the pixels).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of identifying the driving terrain by identifying different types of terrain based on different colors of the pixels, as taught 

Regarding claim 14, the combination of Ishikawa, Zhang and Chang teaches the system according to claim 12. Yet, the combination of Ishikawa and Zhang does not teach wherein the texture information for the colour and texture descriptor is generated by subtracting the intensity of a given pixel from the intensity of each of the 8 pixels surrounding that pixel, to give eight texture descriptors per pixel.  
However, in the same field of endeavor, Chang teaches wherein the texture information for the colour and texture descriptor is generated by subtracting the intensity of a given pixel from the intensity of each of the 8 pixels surrounding that pixel, to give eight texture descriptors per pixel (Change [0018] lines 16-28, [0031] lines 15-19; each data point in LIDAR image is contrasted with optical camera image. when filtering the image, the controller may select a window size to find filtered 2D points within N pixels of a given feature point. It is inherent that the images will have array of pixels, and each pixel will have 8 surrounding pixels, on each of the 4 sides and 4 corners of the pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of identifying the driving terrain by identifying different types of terrain based on contrast in image data points, as taught by Chang, for the purpose of ensuring precision in completing machine control tasks (Chang [0002] lines 10-14).  

Claims 20 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang, further in view of Fasola et al. (U.S Patent No. 9,884,623; hereinafter “Fasola”).

claim 20, the combination of Ishikawa and Zhang teaches the system according to claim 1.  Yet, the combination of Ishikawa and Zhang does not teach wherein the processing means is further configured to either receive from a user or determine automatically an indication of a location in the image of at least one non-path region being a region of the image that is considered to not be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of at least one non-path region in determining edges of a predicted path.  
However, in the same field of endeavor, Fasola teaches wherein the processing means is further configured to either receive from a user or determine automatically an indication of a location in the image of at least one non-path region being a region of the image that is considered to not be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of at least one non-path region in determining edges of a predicted path (Fasola Figure 3, [col.7 lines 5-17, col. 9 lines 23-29]; process road image data through edge detection and image filtering of non-road-surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of identifying predicted path and determining 3D coordinates of the path by filtering out the non-road-surface, as taught by Fasola, for the purpose of reducing reliability concerns through image based vehicle localization (Fasola [col. 1 lines 24-32]). 

Regarding claim 39, the combination of Ishikawa and Zhang teaches the system according to claim 1.  Yet, the combination of Ishikawa and Zhang does not teach wherein the terrain data capture means comprises a stereoscopic camera system. 
However, in the same field of endeavor, Fasola does teach wherein the terrain data capture means comprises a stereoscopic camera system (Fasola [col. 5 lines 24-27]). 


Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang, further in view of Isogai et al. (WO 2014/189059; hereinafter “Isogai”).

Regarding claim 30, the combination of Ishikawa and Zhang teaches the system according to claim 1. Yet, the combination of Ishikawa and Zhang does not teach wherein the processing means is further configured to generate a first estimate of surface roughness of terrain ahead of the vehicle based at least in part on terrain information indicative of the topography of the area extending ahead of the vehicle.  
However, in the same field of endeavor, Isogai teaches wherein the processing means is further configured to generate a first estimate of surface roughness of terrain ahead of the vehicle based at least in part on terrain information indicative of the topography of the area extending ahead of the vehicle (Isogai Figure 2, [0023]; estimates road surface roughness extracted from a laser radar reflection intensity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of determining the 3D predicted path of the vehicle by generating a surface roughness of the terrain ahead, as taught by Isogai, for the purpose of improving safety by considering the friction of the road surface when calculating the breaking and steering force (Isogai [0002] lines 1-5).

claim 41, the combination of Ishikawa and Zhang teaches the system according to claim 1, wherein the system comprises: 
an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein the processor is configured to access the memory device and execute the instructions stored therein such that it is operable to (Ishikawa [col. 4 lines 17-19]; CPU performs image processing based on input):  Page 6 of 9 
4838-0109-8362.1perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges of a predicted path of the vehicle (Ishikawa [col. 3 line 67 – col. 4 lines 1-5]; perform image processing based on input from the camera through edge detection); 
calculate a 3D point cloud dataset in respect of the terrain ahead of the vehicle based on the terrain information (Ishikawa [col. 4 lines 17-27]; laser scanner scans the area around the vehicle and outputs a data signal for a laser point group);
determine the 3D coordinates of edges of the predicted path of the vehicle by reference to the point cloud dataset, based on the coordinates of edges of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle (Ishikawa [col. 7 lines 39-56]; space characteristic points are extracted from laser point group in order to recognize surrounding features and specify vehicle position with respect to detected edges, such as lane markers); and 
cause the direction of travel of the vehicle to be controlled based at least in part on the 3D predicted path (Ishikawa [col. 4 lines 6-8]; CPU controls the steering such that vehicle travels along the white lines).  
Yet, the combination of Ishikawa and Zhang does not teach an electronic processor having an electrical input for receiving the terrain information indicative of the topography of terrain ahead of the vehicle

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of determining the 3D predicted path of the vehicle by providing an processor to receive the terrain information indicative of the topography of the terrain, as taught by Isogai, for the purpose of improving safety by considering the friction of the road surface when calculating the breaking and steering force (Isogai [0002] lines 1-5).

 Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang, further in view of Pawlicki et al. (U.S Patent No. 9,555,803; hereinafter “Pawlicki”).

Regarding claim 33, the combination of Ishikawa and Zhang teaches the system according to claim 28. Yet, the combination of Ishikawa and Zhang does not teach the system further comprising a speed controller
However, in the same field of endeavor, Pawlicki teaches the system further comprising a speed controller
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of calculating the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
You et al. (U.S Patent Publication 2015/0158526) teaches a method for controlling automatic steering of a vehicle, wherein a controller is configured to detect a curvature of a road and detect a road type based on the curvature.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        




/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665